Judgment of foreclosure and sale, Supreme Court, New York County (Myriam J. Altman, J.), entered July 12, 1991, in favor of plaintiff and against defendant-appellant in the amount of $133,993.84, unanimously afiirmed, without costs.
On the record before us, the IAS court’s findings, after a trial, that defendant purchased the property for $250,000 and executed a valid mortgage in favor of plaintiff for $100,000 with interest at the rate of 7.75% a year, and that the property was worth between $250,000 and $300,000 at the time of the sale in 1986, are supported by the weight of the evidence. Concur — Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.